                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

SHAREE HARRELL                                                            PLAINTIFF

v.                          CASE NO. 3:19-CV-00003 BSM

ANDREW SAUL, Commissioner
Social Security Administration                                          DEFENDANT

                                        ORDER

      After de novo review, United States Magistrate Judge Beth Deere’s recommended

disposition [Doc. No. 15] is adopted, the Commissioner’s final decision is affirmed, and

Sharee Harrell’s case is dismissed with prejudice.

      IT IS SO ORDERED this 16th day of August 2019.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
